DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on 05/03/2022 is acknowledged.
Drawings
The drawings are objected to because:
 (i) item 114 and 100 discussed in speciation, but not shown in the drawing;
 (ii) spec refers to “one or more processor (202)” however the drawing shows “one or more processor (204)” and spec states “a memory (204)” but the drawing shows “memory (202)”,
 (iii) mold part is not clearly shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3-4 recites: obtaining by a processor a data set including a start and end point pairs of a mold of the 3D part. It is unclear how the processor obtains a data set, whether the data set is manually taken and imported, or if there is optical sensors involved to have the data set transferred to the processor as this process is supposedly automated. Applicant is urged to clarify this in the next action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elkington, M et al. “Automated Layup of sheet prepregs on complex moulds’ In SAMPE Long Beach Conference, May 23-26, 2016 (herein after D1) in view of CAM USC VITERBI, “Hybrid Cells for Multi-Layer Prepreg Composite Sheet Layup’ [online], Sept 21st, 2017 (herein after D2). 
The Examiner concurs with the detailed search report provided by the International Searching Authority, and also provided by the Applicant’s IDS received on 1/13/2021. 
For claim 1, D1 teaches a method for automating prepreg sheet layup on a complex mold, comprising: generating a storyboard of automated layup including a plurality of trajectories for one or more movement of multiple end effectors to place or conform the prepreg sheet to the mold (see abstract; page 1, 5-10, and Figs 4 and 6). 
However, D1 fails to teach method comprises obtaining by a processor, a dataset including start and end point pairs of a mold of a 3D part; causing, by the processor, a second robot or a second robot arm to hold or grasp a prepreg layer or sheet a threshold distance above the mold of the 3D part. 
However, D2 discloses a method for automating multi-layer pregret composite sheet layup, comprising: obtaining a dataset including start and end point pairs of a 3D part; and causing a holding robot to hold or grasp the prepreg composite sheet (see the whole video). It would have been obvious to modify the process of automating prepreg sheet layup on a mold as taught by D1 including obtaining data set for the mold of a 3D part, and using robot to hold+grasp, as taught by D2, for fully automating a pre-preg process, thus reducing cost, and efficiently forming shaped objects. 
Claim 2, pertaining to holding robot to stretch or relax the prepreg sheet would have been obvious over D2 (see whole video).
Claim 3-4 would have been easily derived from the disclosure provided by D2 considering that the method comprises coordinating a plurality of movements for a conforming robot with a plurality of movements for the holding robot (see the whole video); method comprising moving the holding robot to a predetermined location to hold or grasp the prepreg composite sheet (see the whole video). 
Claim 5 would have been easily derived from the disclosure of D1 considering that the method comprises: identifying a plurality of regions such “Wedge” Dibber regions, Cylinder roller regions, and Profiled roller regions; and generating a plurality of “Wedge” Dibber trajectories, a plurality of cylinder roller trajectories, and a plurality of Profiled roller trajectories (see page 7 and Figure 5). 
Additional feature of claim 6 would be easily derived from the disclosure of D1 considering that the method comprises determining parameters including a dibber or roller speed, a dibber or roller displacement, and additional information corresponding to a plurality of states (see page 7-10 and Figure 6).
Additional limitation of claim 7 is merely a matter of design option for a person skilled in the art, and no unexpected effects or properties are indicated in the application.
Additional limitation of claim 8 would be easily derived from the disclosure of D1 considering that the method comprises generating a plurality of joint motions or angles for multiple end effectors (see page 7-10 and Figure 6).
Additional feature of claim 9 would be easily derived from the disclosure of D2 considering that the method comprises controlling the conforming robot and holding robot individually that may avoid collision between the conforming robot and the holding robot (see the whole video).
Additional features of claims 10-11 would be easily derived from the disclosure of D2 considering that the method comprises determining one or more grasp location, wherein the holding robot holds or grasps the prepreg composite sheet based on the one or more grasp locations (see the whole video).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0325509 A1; US 2016/0176123 A1; US 8,936,695 are all pertaining to composite and layup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743